DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1- 66 are pending.

Information Disclosure Statement
The eleven (11) information disclosure statements (IDS) submitted on 11/17/20 and 6/23/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements has been being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of U.S. Patent No. 10,868,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader subset of the patented claims and one of ordinary skill in the art would have found it obvious to derive the instant claims from the patented claims:

U.S. Patent No. 10,868,867
Application 17/099,792
Claim 1: A device for use with a single wire pair, the wire pair concurrently carrying Direct Current (DC) power and bi-directional digital data signals that is carried over a frequency band above and 



Claims 1-66 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of copending Application No. 17/099,789. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader subset of the co-pending claims and one of ordinary skill in the art would have found it obvious to derive the instant claims from the co-pending claims:

Application 17/099,789
Application 17/099,792
Claim 1: A device for use with a wire pair that is part of, or connectable to, a network in a vehicle, the wire pair concurrently carrying Direct Current (DC) power and bi- directional digital data signals that is carried over a frequency band that is above the DC power using Frequency Division Multiplexing (FDM), the device comprising: a connector for connecting to the wire pair; a transceiver coupled to the connector and configured for transmitting digital data to, and receiving digital data from, the wire pair via the connector; a sensor for sensing a first phenomenon external to the vehicle, the sensor having an output coupled for transmitting to the processor a value responsive to the first 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/HASSAN A KHAN/
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456